Citation Nr: 1039548	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability 
characterized as a compression fracture of L1 and claimed as a 
low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

The Veteran was provided a Travel Board hearing in August 2010.  
A transcript of the testimony offered at this hearing has been 
associated with the record.  


FINDINGS OF FACT

It has not been shown by competent and probative evidence that 
the Veteran incurred a low back disability in service, or that 
arthritis of the low back manifested to a compensable degree 
within the first post-service year.


CONCLUSION OF LAW

Service connection for a low back disability is not established.  
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2007.  

VA has obtained the Veteran's service treatment records, 
personnel records and Social Security Administration (SSA) 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, obtained a medical opinion as to 
the etiology of his claimed low back disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination obtained in this case was adequate.  It was 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issue addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for arthritis may be granted if the disability 
becomes manifest to a compensable degree within one year 
following separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

Upon entrance, the Veteran's spine and musculoskeletal system 
were normal and he denied a history of arthritis.  See September 
1965 reports of medical examination and medical history.

A June 1966 service treatment note documents a complaint of pain 
in the low back following lifting a heavy object.  He was 
prescribed Parafon Forte at this time.  A subsequent service 
treatment note dated in October 1966 documents a similar 
complaint of back pain with an impression of questionable back 
strain.  He was prescribed aspirin at this time.  

In November 1967 the Veteran was provided a separation 
examination.  Upon clinical evaluation at this time his spine and 
musculoskeletal system were noted as normal.  See November 1967 
report of medical examination.  Also, at this time, the Veteran 
denied a history of arthritis or recurrent back pain.  See 
November 1967 report of medical history.  One week prior to his 
official discharge the Veteran certified by signature that there 
had been no change in his medical condition since his last 
separation examination.  See DA Form 3082-R dated January 24, 
1968.  

During his time in service, the Veteran served with a Military 
Occupational Specialty (MOS) of Combat Engineer.  See DD Form 
214.

Contained within the claims file is a November 1999 medical 
record from Sandhill Orthopedic and Spine Clinic, which documents 
a complaint of back pain with a previous motor vehicle accident 
in the 1970s, in which the Veteran sustained compression 
fractures of the upper lumbar spine.  A history of progressive 
problems, particularly over the past 4-5 years, was noted.  
Lumbar degenerative disc disease (DDD) was assessed at this time.  
Subsequent records from this provider document a similar history 
and diagnosis, but do not relate any low back disability to 
service.  It is salient that these records document no other 
injury to the Veteran's back, including by his own history, other 
than the aforementioned 1970s motor vehicle accident.  

In October 2007 the Veteran was afforded a VA examination.  At 
this time, the Veteran reported a history of a back injury in 
service, when "something popped in his back when he was 
polishing his boots."  The Veteran reported that following this 
incident, he reported to sick call and was placed on light duty, 
but sent to the field on kitchen patrol.  The Veteran reported 
that he had been informed that he had pulled a muscle in his 
back, yet he was required to do heavy lifting while on kitchen 
patrol.  The Veteran reported that following service he had 
applied for a job with "the railroad," but was not hired and 
did not know why.  Following his denial of employment with the 
railroad, the Veteran worked as a meat cutter and a truck driver, 
and then as a technician for a gas company for 20 years.  The 
Veteran offered a history of injury to his back in a car accident 
in the early 1970s, wherein he fractured vertebrae in his mid-
back.  

Based upon this history, as well as review of the Veteran's 
service treatment records, the examiner concluded that it was 
less likely as not that the Veteran's current back disability was 
related to service.  In this regard, the examiner noted the two 
complaints of back pain in 1966 and that the Veteran's discharge 
physical showed no back problems.  The examiner highlighted the 
Veteran's post-service motor vehicle accident and low back 
injury, and concluded that the Veteran's current back disability 
was more likely related to this accident.  

In a February 2008 statement the Veteran reiterated his belief 
that he sustained a low back injury and related disability in 
service.  He offered a similar history as noted in the VA 
examination report; however, he related that he had injured his 
back while building a bridge.  He also elaborated that he had 
applied to work for the railroad prior to his early 1970s motor 
vehicle accident, had "to give up that job because of the back 
injury that he sustained in 1966," and that X-rays taken by the 
railroad were "negative."  He related in this statement that he 
had contacted the railroad in an attempt to obtain these records, 
but that he had been informed that they had been destroyed after 
the passage of 5 years time.  He stated that he had sustained a 
back injury in service, which had gradually worsened.  He felt 
that the light duty he was prescribed permanently aggravated his 
injury.  In subsequent statements dated in February and April 
2009, the Veteran reiterated his contentions, but explained 
further that he had had back pain while working as a meat cutter 
and truck driver, prior to his early 1970s motor vehicle 
accident.  

Along these lines, the Veteran submitted several statements from 
people that served with him.  In these statements, the authors 
thereof relate having observed the Veteran injure his back while 
building a timber trestle bridge.  One author also related their 
recollection of the Veteran complaining of back pain following 
their observations, as well as their awareness that the Veteran 
had failed a physical examination in seeking employment with the 
railroad, as outlined above.

Of record is a September 2009 treatment record from the Emergency 
Department of University of North Carolina Hospital.  This record 
documents a complaint of "legs giving out" on two occasions, 
the first of which occurred about 3 months prior and the most 
recent of which occurred two days before.  The record notes that 
given the Veteran's history of trauma, that an MRI should be 
obtained.  A report of a MRI notes an impression of an old lumbar 
back fracture, characterized as a chronic compression deformity 
of L1, with associated kyphotic angulation of the lumbar spine at 
this level.   

As noted above, the Veteran testified before the Board in August 
2010.  At this hearing he offered a similar history as noted 
above in his personal statements, testifying that he injured his 
back in service as reflected in the June and October 1966 
records.  He explained that although his back had bothered him 
continuously since this time, the pain thereof was tolerable and 
he did not seek any further treatment as he was told by a doctor 
that "he couldn't do anything for him" and thus did not seek 
further treatment.  He explained that prior to the early 1970s 
motor vehicle accident that he had applied for a job with the 
railroad, but that physical examination, which involved X-rays 
showing that "he had a chronic condition," precluded him from 
getting this job.  He contended that the motor vehicle accident 
had aggravated this condition.  The Veteran also testified having 
been informed by a private physician that the motor vehicle 
accident had nothing to do with his back disability.  

Analysis

Initially, the Board points out that the presumptive regulations 
pertaining to arthritis do not result in a positive outcome in 
this case.  The earliest diagnosis of arthritis (DDD) is dated 
well after the first post-service year.  Thus, in the absence of 
any competent evidence demonstrating arthritis in the first post-
service year, the presumptive regulations are inapplicable.  38 
C.F.R. §§ 3.307, 3.309.

Resolution of this claim depends largely on the weight to be 
assigned to the Veteran's and the other lay statements of record.  
In this regard, the Board affords them little, if any, such 
value.  The Board notes the Veteran's contention that he 
sustained a chronic back injury in service, as well as his 
statements regarding ongoing pain in this regard.  Certainly pain 
is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Nonetheless, the Veteran's contentions 
are substantially outweighed by the absence of such a finding on 
his separation examination and his own denial of recurrent back 
pain at discharge.  This contemporaneous evidence carries much 
greater weight than the Veteran's current assertions, and the 
other lay assertions of record, all of which are clearly 
contradicted by the record.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); but see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

Furthermore, the Board must also finds the Veteran's current 
assertions of a continuity of symptomatology lacking in 
credibility in light inconsistent statements he has made 
regarding his history.  For example, at his VA examination he 
initially related that he did not know why the railroad failed to 
hire him post-discharge, but that he later elaborated that this 
refusal to hire was based upon the discovery of a chronic low 
back disability.  Likewise, at the VA examination the Veteran 
related having injured his back when he bent over to polish his 
boots, but he has since offered a history of injuring his back 
when he was building a bridge.  These contradictions undermine 
his assertions and demonstrate a lack of credibility.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Based upon the Veteran's 
contradictory statements, the Board finds his statements lacking 
in credibility.

Even if the Board were to attach some value to his most recent 
assertions, they are otherwise clearly outweighed by the 
competent and probative medical evidence indicating that his 
current back disability is not related to his military service.  
As is true with any piece of evidence, the credibility and weight 
to be attached to this opinion are within the province of the 
Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  In this regard, the Veteran's service treatment 
records document two isolated instances of complaints of back 
pain and an assessment of a probable strain.  Moreover, they 
document that at separation the Veteran had a clinically normal 
spine and that the Veteran denied any recurrent back pain.  
Furthermore, a VA examination conducted in December 2007, based 
upon a review of the claims file, resulted in a finding that the 
Veteran's low back disability was more likely due to the early 
1970s motor vehicle accident.  The competent and probative 
medical evidence clearly outweighs the Veteran's assertions, and 
the other lay evidence of record. 

The Board lastly acknowledges the Veteran's testimony that he had 
been informed by a private physician that the early 1970s motor 
vehicle accident had nothing to do with his current back 
disability.  However, the Board finds this testimony to be 
unreliable.  A lay person's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (veteran's statement that his physician told him that he 
"most probably" had diabetes at time of his discharge from 
service was not sufficient medical evidence to establish service 
connection for diabetes).  Moreover, as noted above, the Board 
finds the Veteran lacking in credibility, particularly due to his 
contradictory statements regarding his history.  Madden, supra.

The Board also recognizes that recent MRI testing resulted in a 
finding that there was evidcence of an old lumbar fracture 
injury.  The Board notes, however, that such a reference to an 
"old" injury is entirely consistent with the findings of the VA 
examiner, who concluded that his low back disability was more 
likely due to his early 1970s motor vehible accident.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against 
granting service connection for a low back disability.  Although 
the Veteran apparently suffered an acute injury to the low back 
in 1966, the greater weight of probative evidence establishes 
that his current low back disability is the result of a post-
service motor vehicle accident.  The preponderance of the 
evidence is against the claim and it must be denied.  Gilbert, 
supra.


ORDER

Entitlement to service connection for a low back disability, 
characterized as a compression fracture of L1 and claimed as a 
low back injury, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


